RENDERED: FEBRUARY 5, 2021; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2019-CA-0876-MR

RICHARD TURPIN                                                           APPELLANT


                   APPEAL FROM HENDERSON CIRCUIT COURT
v.                 HONORABLE KAREN LYNN WILSON, JUDGE
                           ACTION NO. 12-CR-00164


COMMONWEALTH OF KENTUCKY                                                   APPELLEE


                                            OPINION
                                           AFFIRMING

                                       ** ** ** ** **

BEFORE: DIXON, KRAMER, AND LAMBERT, JUDGES.

KRAMER, JUDGE: Richard Turpin appeals from an order of the Henderson

Circuit Court denying his request for relief pursuant to RCr1 11.42. We affirm.

                The factual and procedural history of this matter was set forth in

Turpin v. Commonwealth, No. 2013-CA-002016-MR, 2015 WL 394202 (Ky. App.

Jan. 30, 2015):



1
    Kentucky Rule of Criminal Procedure.
On September 11, 2012, a Henderson County grand jury
indicted Turpin for rape in the first degree, sodomy in the
first degree, kidnapping in the first degree, and being a
persistent felony offender (PFO) in the second degree. A
trial on these charges took place over three days
beginning on September 25, 2013, at which time the
following information came to light.

Turpin and the victim met in May of 2012 on an online
dating website. As their relationship developed, Turpin
and the victim emailed regularly and began to see each
other routinely in the weeks leading up to July 21, 2012.
On that date, according to plans they made in the days
before, Turpin and the victim left Turpin’s residence and
went to dinner at a local restaurant. After dinner, Turpin
left the restaurant without the victim. Turpin testified
that this was due to a disagreement with the victim about
where to go next. Too inebriated to drive herself, the
victim called a friend, Larry Brooks, to drive her to
Turpin’s home and collect her belongings.

After letting herself into Turpin’s home, the victim
confronted Turpin for stranding her at the restaurant. As
the victim prepared to leave, she asked Turpin for certain
personal items that she had asked him to carry with him
to the restaurant. Turpin refused. The victim attempted
to leave; however, Turpin took her car keys from her. A
physical altercation ensued in which Turpin restrained
the victim, the victim scratched Turpin’s face with her
fingernails, and, according to the victim, Turpin
threatened to kill her if she did so again. Turpin refuted
this, stating that he got “stern” with the victim about
driving while intoxicated, and that a “scuffle” occurred
only because he tried to stop her from driving home.

Citing her fear of Turpin, the victim stopped physically
resisting him as he continued restraining her. The victim
stated that Turpin then took her to the bedroom and
repeatedly forced her to engage in oral, vaginal, and anal
intercourse over the course of several hours. She

                            -2-
               complied with Turpin’s demands, stating at one point that
               she “was too afraid to do anything. . . . I just wanted to
               get it done . . . and hope to survive.” Throughout the
               incident, Turpin continued to prevent the victim from
               leaving the bedroom, or to monitor her movements if she
               did leave the bedroom. The victim stated that Turpin
               even accompanied and observed her in the restroom.

               After several hours, the victim feigned chest pain and
               convinced Turpin to let her leave. She drove away from
               the home and once again called Brooks to meet her at a
               store. When Brooks arrived, the victim was extremely
               upset and Brooks called the police. After the victim told
               officers what occurred at Turpin’s home, an officer
               transported her to the hospital in Henderson where Dr.
               Neil Troost conducted a physical examination of her.

               Dr. Troost’s examination revealed abrasions and bruising
               to the victim’s lip, arms, wrist, and shin. The victim’s
               urethra was reddened and swollen, a fact which Dr.
               Troost testified was attributable to “repeated trauma.”
               Dr. Troost also observed that there was a fresh skin tear
               to the victim’s anus and bruising to her sphincter. He
               attributed these injuries to forced penetration.

               Following the close of proof and deliberations, the jury
               found Turpin guilty of rape, sodomy, and kidnapping, but
               not guilty of being a PFO.

Id. at *1-2.

               This Court affirmed Turpin’s conviction. In August 2015, Turpin

filed a pro se motion pursuant to RCr 11.42 alleging ineffective assistance of trial

counsel. He filed numerous supplements to the motion and the trial court

eventually appointed counsel to Turpin. Counsel supplemented Turpin’s motions

and provided two additional grounds for ineffective assistance of trial counsel:

                                          -3-
failure to provide adequate advice on jury instructions and effect of cumulative

errors. The trial court held an evidentiary hearing and entered an order which

denied relief to Turpin after addressing all thirty-nine errors he claimed were

committed by his trial counsel. This appeal followed.

                We review a trial court’s denial of an RCr 11.42 motion as to whether

the denial constituted an abuse of that court’s discretion. Bowling v.

Commonwealth, 981 S.W.2d 545, 548 (Ky. 1998). Abuse of discretion is defined

as arbitrary, unreasonable, unfair, or unsupported by sound legal principles.

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999) (citations omitted).

                Because the trial court conducted an evidentiary hearing on the

motion, its findings of fact will not be set aside unless they are clearly erroneous.

CR2 52.01; Adams v. Commonwealth, 424 S.W.2d 849, 851 (Ky. 1968). Findings

of fact are not clearly erroneous if supported by substantial evidence. Black Motor

Co. v. Greene, 385 S.W.2d 954, 956 (Ky. 1964).

                Although Turpin attributed approximately thirty-nine errors to his trial

counsel, the only issue on appeal is whether trial counsel provided ineffective

assistance due to what Turpin claims was failure to seek lesser included offenses in

the jury instructions. Specifically, Turpin argues that he was entitled to



2
    Kentucky Rule of Civil Procedure.



                                            -4-
instructions for the lesser included offenses of first degree sexual abuse, sexual

misconduct, and unlawful imprisonment in the first and second degrees. We

disagree.

             To prevail under RCr 11.42, the defendant must show that trial

counsel’s performance was deficient by demonstrating counsel made errors so

serious that counsel was not functioning as the “counsel” guaranteed the defendant

by the Sixth Amendment. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.

2052, 2064, 80 L. Ed. 2d 674 (1984). The defendant must also show that the

deficient performance prejudiced the defense by demonstrating that counsel’s

errors were so serious as to deprive the defendant of a fair trial, i.e., a trial whose

result is reliable. Id. Unless a defendant makes both showings, it cannot be said

that the conviction resulted from a breakdown in the adversary process that renders

the result unreliable. Id. The proper standard for attorney performance is that of

reasonably effective assistance and the inquiry must be whether counsel’s

assistance was reasonable considering all of the circumstances. Id. A court must

indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action might be

considered sound trial strategy. Id. at 689.




                                           -5-
              We first note that Turpin filed a designation of record pursuant to CR

75.01 that designated, among other items, video recordings from his trial and the

evidentiary hearing on his RCr 11.42 motion. However, although the trial

recordings are contained in the record, the video recording of the evidentiary

hearing that took place on October 10, 2018, is not in the record before us. This is

despite the fact Turpin filed a motion to supplement the record with this Court on

November 4, 2020, to include the evidentiary hearing, which was granted by order

of this Court entered November 30, 2020. Court of Appeals records show that a

supplemental compact disc was filed on December 8, 2020. There are four

compact discs total in the record before us, none of which contain the evidentiary

hearing.3

              On appeal, the trial court’s findings of fact will not be
              disturbed unless they are clearly erroneous. CR 52.01.
              When the evidence is not presented for review, this court
              is confined to a determination as to whether the pleadings
              support the judgment and on all issues of fact in dispute
              we are required to assume that the evidence supports the
              findings of the lower court.

McDaniel v. Garrett, 661 S.W.2d 789, 791 (Ky. App. 1983) (internal citation

omitted).




3
 One of the compact discs does contain a hearing labeled October 10, 2018, but the recording is
only a few seconds in length.

                                              -6-
             Thus, without the complete record, we must assume its contents

support the circuit court’s order. Id.

             This Court has repeatedly held that it is an appellant’s responsibility

to ensure that we have the complete record for our review.

             In Hatfield v. Commonwealth, 250 S.W.3d 590 (Ky.
             2008), the Supreme Court of Kentucky discussed the
             appellant’s burden to present a complete record to
             support his appeal:

                    Appellant has a responsibility to present a
                    “complete record” before the Court on appeal.
                    Steel Technologies, Inc. v. Congleton, 234 S.W.3d
                    920, 926 (Ky. 2007). “Matters not disclosed by
                    the record cannot be considered on appeal.”
                    Montgomery v. Koch, 251 S.W.2d 235, 237 (Ky.
                    1952); see also Wolpert v. Louisville Gas & Elec.
                    Co., 451 S.W.2d 848 (Ky. 1970) (holding that our
                    predecessor court could not review contentions of
                    prejudice before the jury when the only basis for
                    the argument was the Appellant’s brief, because
                    review is confined to the record). Appellant may
                    not raise allegations of error on appeal “based
                    entirely on a silent record.” Commonwealth v.
                    Thompson, 697 S.W.2d 143, 144 (Ky. 1985).
                    Further, “[i]t has long been held that, when the
                    complete record is not before the appellate court,
                    that court must assume that the omitted record
                    supports the decision of the trial court.” Id. at 145.
                    Hatfield, 250 S.W.3d at 600-01.




                                          -7-
Ray v. Ashland Oil, Inc., 389 S.W.3d 140, 145 (Ky. App. 2012); see also, K.M.E.

v. Commonwealth, 565 S.W.3d 648, 654 (Ky. App. 2018).4

               Regarding Turpin’s allegation that his trial counsel failed to include

lesser included offenses in the jury instructions, the trial court made the following

findings:

               Fourth, Turpin argues that [trial counsel] erred by failing
               to request instructions on lesser included offenses.
               During the evidentiary hearing, [trial counsel] testified
               that it was his practice to discuss lesser included offenses
               with clients. Turpin testified that he wanted the standard
               for a guilty verdict to be high, and so only wanted
               instructions on the highest offenses. He further stated he
               may have had “tunnel vision” about lesser included
               offenses and failed to think about the long term
               consequences. This is supported by the record at trial.
               During the trial, [trial counsel] advised the Court that
               Turpin gave him specific instructions not to include
               lesser included offenses in the jury instructions.
               (9/27/2013 9:06 a.m.)

               After a review of the record, the Court does not believe
               that [trial counsel] made an error outside the range of
               reasonable professional assistance, or that there was any
               error that affected the ultimate result of the trial. The
               evidence on one side was that [the victim] was forcibly
               raped and sodomized; the evidence on the other was that


4
  We also note that Turpin filed three separate motions for extensions of time to file his brief
with this Court (filed November 27, 2019; January 29, 2020; and January 31, 2020), which were
granted. Turpin also sought to supplement the record before this Court on three separate
occasions, and each motion was granted. Similarly, the Commonwealth requested extensions of
time to file a brief on August 14, 2020, and September 16, 2020. Not only have these motions
for extensions of time by both parties caused this case to languish on appeal for nearly two years
before it was assigned to this merits panel, but this Court never received the complete record
despite at least three motions to supplement the record.

                                               -8-
             all acts were consensual. Based on this evidence, there
             would seem to be little room for lesser included offenses.

             Review of the video recording of Turpin’s trial supports the trial

court’s finding that Turpin specifically requested that trial counsel not include

lesser included offenses in the jury instructions. Moreover, because we must

conclude that the evidentiary hearing that is not in the record before us further

supported the trial court’s findings, we discern no error. Turpin failed to meet his

burden under RCr 11.42 for ineffective assistance of counsel. Accordingly, we

affirm the Henderson Circuit Court.

             ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Kara Stinson Lewis                        Daniel Cameron
 LaGrange, Kentucky                        Attorney General of Kentucky

                                           Todd D. Ferguson
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -9-